Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rohini Garg on 11 March 2021.

The application has been amended as follows: 

Claim 21. (Currently Amended) A method, comprising: 
receiving, at a portable device, a set of timepoints relating to a media asset prior to generating, for display, any portion of the media asset, wherein each timepoint in the set of timepoints indicates a time in the media asset where a server is to be queried for additional content to be inserted into the display of the portion of the media asset; 

determining, by the portable device, that a timepoint among the set of timepoints has been reached in the media asset; 
in response to determining that the timepoint has been reached in the media asset, querying the server for the additional content; 
receiving, at the portable device, an identification of one or more particular additional content; 
causing, by the portable device, an interruption of presentation of the media asset; 
causing presentation of the received one or more particular additional content; and 
after causing presentation of the received one or more particular additional content, causing, by the portable device, presentation of the media asset to resume. 

Claim 28. (Currently Amended) A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: 
receive a set of timepoints relating to a media asset prior to generating, for display, any portion of the media asset, wherein each timepoint in the set of timepoints indicates a time in the media asset where a server is to be queried for additional content to be inserted into the display of the portion of the media asset; 
send display signals corresponding to the media asset to a display device; 
determine that a timepoint among the set of timepoints has been reached in the media asset; 
in response to determining that the timepoint has been reached in the media asset, querying the server for the additional content; 
receive an identification of one or more particular additional content; 
cause an interruption of presentation of the media asset; 
cause presentation of the received one or more particular additional content; and 
after causing presentation of the received one or more particular additional content, cause presentation of the media asset to resume. 


Claim 35. (Currently Amended) An electronic device, comprising: 
one or more processors; 
memory; and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs comprising instructions for: 
receiving, at the electronic device, a set of timepoints relating to a media asset prior to generating, for display, any portion of the media asset, wherein each timepoint in the set of timepoints indicates a time in the media asset where a server is to be queried for additional content to be inserted into the display of the portion of the media asset; 
sending, from the electronic device, display signals corresponding to the media asset to a display device; 
determining, by the electronic device, a notification that a timepoint among the set of timepoints has been reached in the media asset; 
in response to the determining that the timepoint has been reached in the media asset, querying the server for the additional content; 
receiving, at the electronic device, an identification of one or more particular additional content; 
causing, by the electronic device, an interruption of presentation of the media asset; 
causing presentation of the received one or more particular additional content; and 
after causing presentation of the received one or more particular additional content, causing, by the electronic device, presentation of the media asset to resume.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claims 21, 28 and 35 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 21, including
“receiving, at a portable device, a set of timepoints relating to a media asset prior to generating, for display, any portion of the media asset, wherein each timepoint in the set of timepoints indicates a time in the media asset where a server is to be queried for additional content to be inserted into the display of the portion of the media asset; 
sending, from the portable device, display signals corresponding to the media asset to a display device; 
determining, by the portable device, that a timepoint among the set of timepoints has been reached in the media asset; 
in response to determining that the timepoint has been reached in the media asset, querying the server for the additional content; 
receiving, at the portable device, an identification of one or more particular additional content; 
causing, by the portable device, an interruption of presentation of the media asset; 
causing presentation of the received one or more particular additional content; and 
after causing presentation of the received one or more particular additional content, causing, by the portable device, presentation of the media asset to resume”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
	The examiner has previously presented (see Office Action mailed 8 December 2020) that Cohen generally teaches receiving an indication of an interval in the primary media stream in which secondary content is to be played (Abstract) including a cue which is sent a few seconds before the beginning of the ad interval, ([0039]).  However, Cohen does not clearly demonstrate receiving a set of timepoints prior to generating for display any portion of the media asset.
	To supplement the teachings of Cohen, the examiner has previously presented Yruski as teaching that a list of ads and insertion positions/slots within the content file are obtained and prior to content being streamed, ads are combined with the content to create ad-infused content, (Fig. 8, [0076] and [0083]).  However, the combination of Cohen and Yruski does not clearly demonstrate each timepoint indicates a time in the media asset where a server is to be queried for addition content to be inserted.
	To supplement the teachings of Cohen and Yruski, the examiner has previously presented that Nicholson teaches advertisements are stored on the advertising server and are downloaded when a set-top explicitly requests an advertisement which may occur at any time and ads may be selected for display at particular times, ([0031] and [0035]). However, the combination of Cohen, Yruski and Nicholson does not clearly teach the newly added limitation in response to determining that the timepoint has been reached, querying the server for additional content where the timepoint indicates a time in the media asset where a server is to be queried for additional content to be inserted.
	The examiner further presents Wright et al., US Pub. 2004/0244035 A1 as teaching that avails can be defined in advance of programming events to allow operator to sell commercial into the available time slots, ([0082]) but there is no indication that a server is queried at these avails or timepoints, as claimed.
	The examiner further presents Schiller at al., US Pub. 2007/0055983 A1 as teaching a signal indicating that advertising content should be provided (Abstract).  In response to detecting that a program insertion point will soon occur, the splicer sends an “ad needed” message to the stream server requesting an ad, ([0021]).  However, these insertion points are not received prior to generating for display any portion of the media asset, as claimed.
	The examiner further presents Lowthert et al., US Pub. 2002/0100043 A1 as teaching that ad entries may be stored in a table, linked list, etc. ([0031]) and that ads are requested from the ad server, (Fig. 10 and [0043]).  But the ad entries, included in info segments, are included with the program as well as the content item (see Fig. 2) and not received prior to generating for display any portion of the media asset, as claimed.  Therefore, independent Claim 21 is considered allowable.
	Claims 28 and 35 are considered allowable for the same reasons stated above. The dependent claims 22 – 27, 29 – 34 and 36 - 43 are allowed because they further limit independent claims 21, 28 and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wright et al., US Pub. 2004/0244035 A1 teaches that avails can be defined in advance of programming events to allow operator to sell commercial into the available time slots, ([0082]).
Schiller at al., US Pub. 2007/0055983 A1 teaches a signal indicating that advertising content should be provided (Abstract).
Lowthert et al., US Pub. 2002/0100043 A1 teaches that ad entries may be stored in a table, linked list, etc. ([0031]) and that ads are requested from the ad server, (Fig. 10 and [0043]).
K. Wan and X. Yan, "Advertising Insertion in Sports Webcasts," in IEEE MultiMedia, vol. 14, no. 2, pp. 78-82, April-June 2007, doi: 10.1109/MMUL.2007.26, teaches that timestamps for ad insertion can be specified by an operator and used for blending advertising content into the video during playback, (p. 79).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421